MEMORANDUM **
Edwin Ivan Amaya Ordonez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his applications for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s denial of withholding of removal and CAT relief because Amaya Ordonez did not demonstrate that it is more likely than not that he would be subject to persecution on account of an enumerated ground, see Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001), or that it is more likely than not that he would be tortured if he returned to El Salvador, see Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.